Citation Nr: 1613689	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  06-27 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as secondary to service-connected bilateral knee disabilities.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected bilateral knee disabilities.

3.  Entitlement to service connection for obesity.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to an initial rating in excess of 10 percent for hemorrhoids.

6.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee.

7.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left knee.

8.  Entitlement to an initial compensable rating for bilateral hearing loss.

9.  Entitlement to an initial compensable rating for microcytic hypochromic anemia.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2004 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Specifically, in November 2004, the RO, in pertinent part, granted entitlement to service connection for hemorrhoids with a 10 percent disability rating; osteoarthritis of the right and left knees with separate 10 percent ratings for each knee; bilateral hearing loss with a noncompensable disability rating; and microcytic hypochromic anemia with a noncompensable disability rating, all with an effective date of January 1, 2004.  In addition, the RO denied entitlement to service connection for obesity and high cholesterol.  In a September 2010 rating decision, the RO, in pertinent part, denied entitlement to service connection for diabetes mellitus, type 2, and for sleep apnea.

The Board observes that, in November 2015, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in which he alleged that his service-connected bilateral knee disabilities rendered him unemployable.  In additional statements submitted in connection with such application, the Veteran further alleged that his service-connected bilateral hearing loss and anemia also affected his employability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Id. at 453-54.  Here, a TDIU claim has been raised by the Veteran.  Thus, the Board concludes that the holding in Rice is applicable and the Veteran's TDIU claim is properly before the Board.  Therefore, the issue has been listed on the title page.

The Veteran and his spouse presented testimony before the undersigned Veterans Law Judge via videoconference in November 2015.  A transcript of the hearing has been associated with the record.  At such time, the Veteran submitted additional evidence and waived Agency of Original Jurisdiction (AOJ) consideration of such newly submitted evidence as well as the evidence associated with the record since the AOJ last reviewed the claims in the August 2006 and August 2013 statements of the case.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence. 

The issue of entitlement to service connection for an ulcer has been raised by the record in a July 2014 private medical record, reflecting the examiner's finding that a small ulcer in the duodenal bulb may be related to his history of service-connected anemia statement.  Further, in August 2014, the Veteran submitted a VA 21-526EZ (Application for Disability Compensation and Related Compensation Benefits) for service connection for erectile dysfunction.  Additionally, while the Veteran withdrew the claim of entitlement to an initial rating in excess of 10 percent for hemorrhoids, he submitted a statement in November 2015 in which he indicated that he did, in fact, want to pursue such claim.  Therefore, such statement will be construed as a new claim for an increased rating for hemorrhoids. These issue have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for diabetes mellitus, type 2; entitlement to higher initial ratings for osteoarthritis of the right and left knees, bilateral hearing loss, and microcytic hypochromic anemia; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At his November 2015 hearing and prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, withdrew from appeal the issue of entitlement to an initial rating in excess of 10 percent for hemorrhoids.  

2.  Elevated cholesterol is a laboratory finding and not a disability for VA compensation purposes.

3.  Obesity is not a disability for VA compensation purposes.

4.  Obstructive sleep apnea was incurred during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for entitlement to an initial rating in excess of 10 percent for hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015); 61 Fed. Reg. 20,440 (May 7, 1996).

3.  The criteria for service connection for obesity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for obstructive sleep apnea have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At his November 2015 hearing and prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, withdrew from appeal the issue of entitlement to an initial rating in excess of 10 percent for hemorrhoids.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and it is dismissed.

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to grant service connection for obstructive sleep apnea herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

With regard to the Veteran's claims for service connection for high cholesterol and obesity, the Board notes that the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As will be discussed below, the Board finds that the Veteran's claims of entitlement to service connection for high cholesterol and obesity must be denied as a matter of law.  Therefore, there is no reasonable possibility that further assistance would aid the Veteran in substantiating these claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties under the VCAA in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in November 2015. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the November 2015 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Furthermore, it was explained that high cholesterol and obesity are not recognized by VA as disabilities.  Therefore, not only were the issues 'explained . . . in terms of the scope of the claim for benefits,' but 'the outstanding issues material to substantiating the claim,' were also fully explained. See Bryant, 23 Vet. App. at 497. The hearing discussion failed to reveal any outstanding evidence necessary for the adjudication of the Veteran's claim. Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  In McClain v. Nicholson, 21 Vet. App. 319, 321   (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
 § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

High Cholesterol

The Board acknowledges that there is no dispute that the competent medical evidence confirms the Veteran had elevated cholesterol beginning in service.  See February 2002 private medical record, March 2012 VA medical record.  Nevertheless, an elevated cholesterol level represents a laboratory finding and is not considered a disability for VA purposes.  In language provided in the Federal Register, VA noted that, while Veterans were 'receiving diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol. . . . [t]he diagnoses listed are actually laboratory test results, and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule to address.'  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  It is also pertinent to note that the term 'disability,' as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

As discussed in detail at the Veteran's hearing in November 2015, in this case, there is no indication that the Veteran's elevated cholesterol is manifested by any such impairment.  Moreover, the record does not reflect that a disability manifested by elevated cholesterol is causally or etiologically related to any disease, injury, or incident in service.  Consequently, the Board concludes the Veteran's claim of service connection for high cholesterol must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

Accordingly, because the Veteran's elevated cholesterol readings do not constitute a current disability for which service connection may be granted, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for high cholesterol.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.
  
Obesity

The Veteran has claimed service connection for obesity as secondary to his service-connected osteoarthritis of the knees. 

Service treatment records reflect weight gain, and VA medical records show findings of obesity.  However, obesity, in and of itself, is not a disability for VA compensation purposes.
 
In this regard, the term 'disability' means an impairment of earning capacity resulting from a disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  'Injury' is defined as 'damage inflicted on the body by an external force.'  See Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (citing Dorland's Illustrated Medical Dictionary 901 (29th ed. 2000)).  'Disease' means 'any deviation from or interruption of the normal structure or function of a part, organ, or system of the body.' Terry, 340 F.3d at 1384 (citing Dorland's at 511).
 
Without underlying pathology, VA does not recognize obesity as a disease entity for purposes of compensation.  See 38 C.F.R. § Part 4; see also Wanner v. Principi, 370 F.3d 1124, 1131 (Fed. Cir. 2004) (holding that VA's discretion over the rating schedule is insulated from judicial review and that 'review of the content of the rating schedule is indistinguishable from review of what should be considered a disability').  In this regard, the Board notes an August 2012 VA examiner opined that osteoarthritis in both of this Veteran's knees impacted his ability to run or walk for any appreciable length of time, but did not inhibit his ability to do low impact aerobic exercises such as swimming and using a recumbent stationary bike.  He indicated that the main factor in loosing or gaining weight is calorie intake and that the Veteran's bilateral knee condition did not cause him to eat more.  The examiner opined that the Veteran's obesity was caused by increased calorie consumption, and that weight loss was about creating a calorie deficit, or burning more calories than one takes in.  He noted that research in both the United Kingdom and the United States was emerging to show that exercise has a negligible impact on weight loss. 
 
As noted previously, obesity, being overweight, or having problems with controlling weight, or a particularity of body type alone, is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity). Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1 (2015).  There must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight, underweight, or having difficulty with controlling weight, do not in and of themselves constitute disease or disability.  In the case at hand, a chronic disability manifested by weight control problems or obesity is not shown by the evidence of record and the evidence does not suggest that the Veteran has a disability manifested by weight control problems or obesity.  

To the extent that obesity resulting from the Veteran's bilateral knee disabilities can be linked to other disorders, such as obstructive sleep apnea or diabetes mellitus, type 2, the Board notes that these issues are addressed separately herein.

Obesity, in and of itself, is not a disability for which service connection can be granted.  Accordingly, because the Veteran's obesity does not constitute a current disability for which service connection may be granted, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for obesity.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Obstructive Sleep Apnea

At his November 2015 Board hearing and in documents of record, the Veteran has contended that he has sleep apnea that began during active duty.  In this regard, he indicated that he began snoring heavily and experiencing daytime somnolence while on active duty.  The Veteran alleged that he was in a motor vehicle accident in service due to his falling asleep while driving.  He has also argued that his obstructive sleep apnea is secondary to his service-connected bilateral knee osteoarthritis.  The Veteran asserts that his bilateral knee disabilities have caused him to be less active, in turn causing obesity, and resulting in obstructive sleep apnea.

Service treatment records do not reflect any treatment for sleep apnea.  The Veteran was treated for injuries sustained in a motor vehicle accident in July 1989.

The Veteran underwent a VA sleep study in September 2006, revealing severe obstructive sleep apnea.

The Veteran was provided with a VA examination in August 2012 in order to obtain an opinion as to whether his obstructive sleep apnea was secondary to his bilateral knee osteoarthritis.  The examiner opined that obesity was not due to his service-connected bilateral knee disabilities, but that his obstructive sleep apnea was due to obesity.  

The Veteran's spouse, who is a nurse, submitted a letter in October 2013 in which she provided her observations that the Veteran snored loudly and that she had to ask him to sleep on his side so that she could sleep.  In addition, she noted that, at times, the Veteran would stop breathing while snoring and that she would need to shake him to awaken him.

A July 2014 private medical record from a doctor with Kaiser Permanente reflects the examiner's observation that the Veteran was first diagnosed with obstructive sleep apnea in 2006 when his wife noticed he had apnea.  The Veteran and his wife had both noticed that he snored and had excessive daytime sleepiness for years.  This prompted the Veteran to undergo the September 2006 sleep study where he was diagnosed with severe obstructive sleep apnea.  The Veteran indicated that he was not aware snoring was a disease and he felt somnolence was his normal state. He reported that he had a motor vehicle accident while on active duty secondary to falling asleep, but the fact that he fell asleep was not documented in his military records.  

The examiner further noted that the Veteran's weight at time of discharge and at time of the sleep study were the same.  The Veteran reported that he developed snoring, poor sleep, and fatigue during his military service, but did not think much of these symptoms at the time and did not report it to his medical providers.  The examiner noted that this was a common occurrence as sleep apnea, snoring, and daytime somnolence was not well understood or appreciated to be a medical disease by both patients and physicians until recently.  The examiner opined that the development of obstructive sleep apnea usually occurred secondary to weight gain, and that weight was a strong predictor of obstructive sleep apnea.  The Veteran had a large weight gain from beginning to end of his military service.  The examiner opined that, since his weight was the same in 2006, when he was diagnosed with obstructive sleep apnea, as it was in 2003, when he was discharged from active duty, that he most likely had obstructive sleep apnea in 2003 and that, based on symptoms of snoring and daytime somnolence, the true development was likely even earlier than that.  The examiner concluded that, based on the Veteran's symptoms, history of weight gain, and testing occurring so close to time of retirement, the Veteran most likely had undiagnosed obstructive sleep apnea at the time of his discharge.

The Veteran has submitted a November 2015 lay statement from his sons, attesting to their recollection of the Veteran snoring loudly, and easily falling asleep during the day beginning while he was on active duty.  When they would go on long trips for summer vacation from middle school and high school, their father would drink a large amount of caffeinated coffee or continually eat anything to keep him awake while driving.  Someone would have to stay awake to watch him drive.  The Veteran's daughter also submitted a statement indicating that her father had always been sleepy, even more so when he gained weight.

The Board notes that the evidence of record reflect that the Veteran has a current diagnosis of obstructive sleep apnea, fulfilling one of the fundamental elements of a service connection claim.  As such, the essential question in this case is whether the evidence of record links the Veteran's obstructive sleep apnea to service.  The Veteran has contended that he began having daytime sleepiness while in the service.  The Veteran's sons and daughter additionally submitted statements, setting forth their observations that the Veteran was sleepy, had daytime somnolence, and snored very loudly.  As lay people, the Veteran and his children are competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Furthermore, the Veteran's spouse has provided testimony and written statements that the Veteran snored loudly while on active duty, and that, in September 2006, she noticed that he had apnea.  The Board notes that, as a nurse, the statements made by the Veteran's spouse carry more probative value as to the nature of his sleep problems.

The Board notes that there are two seemingly contradictory medical opinions of record; however, such, in fact, address two different theories of entitlement and are not in direct conflict.

In this regard, the August 2012 VA examiner addressed the secondary aspect of the Veteran's claim and determined that, while his obstructive sleep apnea was due to obesity, he opined that obesity was not due to his service-connected bilateral knee disabilities.  Consequently, secondary service connection is not warranted.

However, the private examiner who provided the July 2014 opinion addressed service connection on a direct basis, finding that the Veteran's obstructive sleep apnea likely began during service.  This examiner reviewed the evidence of record provided a rationale for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).  As such, this opinion has great probative value as to the issue of whether the Veteran's obstructive sleep apnea began during service.  

Therefore, the Board finds that, as the competent and credible medical and lay evidence of record supports the Veteran's claim, service connection is warranted for obstructive sleep apnea.


ORDER

The appeal of the issue of entitlement to an initial rating in excess of 10 percent for hemorrhoids is dismissed.

Service connection for obesity is denied.

Service connection for high cholesterol is denied.

Service connection for obstructive sleep apnea is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board notes that the record of evidence appears to be incomplete.  At his hearing, the Veteran indicated that he was treated for his bilateral knee osteoarthritis in October 2015.  In addition, he reported that he would possibly be undergoing total knee replacements in February or March 2016.  Moreover, as relevant to all remaining claims, the record reflects that the Veteran has sought treatment through the VA system at the Sepulveda, California, VA Medical System and through private physician at Kaiser Permanente.  As such, while on remand, the Veteran should be given an opportunity to identify any records relevant to the remanded claims that have not been obtained, to include any outstanding records referable to treatment for his bilateral knee disabilities as well as updated records from the Sepulveda VA facility and Kaiser Permanente.  Thereafter, all identified records should be obtained.  

Relevant to the Veteran's claim for service connection for diabetes mellitus, type II, he contends that such had its onset while on active duty.  He and his wife testified that he had elevated blood sugar readings during service.  Results of blood tests taken in February 2002 reflect an increased blood glucose level, and a March 2002 service treatment record reflects that the Veteran had elevated blood sugar and the possibility of non-insulin dependent diabetes mellitus (NIDDM).  The Veteran's wife, who is a nurse, indicated that she was informed by a doctor that these elevated blood sugar readings in service indicated the onset of diabetes mellitus.  

A March 2012 VA medical record reflects an examiner's conclusion that it was reasonable that the Veteran's service-connected bilateral knee osteoarthritis had led to his obesity, which then led to his diabetes mellitus, type 2; however, such was contradicted by an August 2012 VA examiner who opined that osteoarthritis in both of this Veteran's knees impacted his ability to run or walk for any appreciable length of time, but did not inhibit his ability to do low impact aerobic exercises such as swimming and using a recumbent stationary bike.  He indicated that the main factor in loosing or gaining weight is calorie intake and that the Veteran's bilateral knee condition did not cause him to eat more.  The examiner opined that the Veteran's obesity was caused by increased calorie consumption, and that weight loss was about creating a calorie deficit, or burning more calories than one takes in.  He noted that research in both the United Kingdom and the United States was emerging to show that exercise has a negligible impact on weight loss. 

A September 2012 VA medical record reflected the examiner's observation that the Veteran's service treatment records reflected elevated glucose levels of 167 mg/dl in March 2002 and 177 mg/dl in September 2003.  The examiner noted that type 2 diabetes was diagnosed with a fasting glucose greater than 126 mg/dl, and that the Veteran was diagnosed with type 2 diabetes in 2005 and was taking Metformin.  A review of VA treatment records dated through July 2012 reflect that the Veteran has been prescribed medication for diabetes, to include glucose test strips and Metformin.  An August 2014 disability benefits questionnaire, noted to be completed at the Veteran's request and not in response to a formal examination request, reflects the examiner's report that the Veteran had an official diagnosis of diabetes mellitus, type 2, that had been rendered in 2006.  

Therefore, on remand, the Veteran should be afforded a VA examination to confirm his current diagnosis of diabetes mellitus, type 2, and obtain an opinion as to whether such was incurred in service, manifested to a compensable degree within one year of his discharge, or secondary to his service-connected bilateral knee disabilities.

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for diabetes mellitus, type 2.  Such should be accomplished on remand.

Regarding the Veteran's claims for increased ratings for his service-connected hearing loss and bilateral knee disabilities, he last underwent a VA examinations for these disabilities in March 2008 and April 2008, respectively.  However, in the course of the development of new filed claims, he was most recently afforded VA examinations addressing such disabilities in March 2016.  The AOJ has not had the opportunity to consider such VA examinations in connection with the increased rating claims on appeal.  Therefore, in the readjudication of the Veteran's claims, such examination reports should be considered.

With regard to the Veteran's claim for a compensable rating for microcytic hypochromic anemia, the Board notes that, at his hearing, the Veteran's spouse contended that the rating criteria under 38 C.F.R. § 4.117, Diagnostic Code 7700 alone was not sufficient to rate the Veteran's anemia.  In this regard, Diagnostic Code 7700 provides ratings for anemia, hypochromic-microcytic and megaloblastic, such as iron-deficiency and pernicious anemia.  The criteria include hemoglobin levels and symptoms associated with anemia.  In order to meet the criteria for a 10 percent rating, the Veteran's anemia would need a hemoglobin level of 10gm/100ml or less with findings such as weakness, easy fatigability, or headaches.  In this case, the Veteran's hemoglobin level had been greater than 10gm/100ml throughout the appeal period; however, the Veteran's spouse indicated that he experiences tiredness, joint pain, sleepiness, and irritability as a result of his service-connected anemia.  It is unclear whether these symptoms are associated with his service-connected anemia.  

The Board finds that there are medical questions presented regarding the Veteran's service-connected microcytic hypochromic anemia that are not currently adequately addressed by the evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  In this regard, while the Veteran was afforded a VA examination in March 2016 in which the examiner noted that that such disability resulted in weakness and easy fatigability, he did not address the alleged symptoms of joint pain, sleepiness, and irritability.  Therefore, an addendum opinion is necessary in order to determine whether such symptoms are associated with the Veteran's service-connected anemia.  

If the Veteran's service-connected anemia causes disability beyond that contemplated by the rating criteria under Diagnostic Code 7700, the AOJ must consider referring the Veteran's claim to the Secretary for Benefits or the Director of the Compensation Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. See Thun v. Peake, 22 Vet. App. 111 (2008); see also 38 C.F.R. § 3.321 (2015).

With regard to the Veteran's TDIU claim, the Board finds that the grant of service connection for obstructive sleep apnea must be implemented prior to further consideration of such claim.  Moreover, the Veteran's remanded claims for service connection and increased ratings may have an impact on his claim for TDIU.  As such, the Board will defer making a determination on the TDIU claim until his remanded claims are resolved.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  However, it does not appear that the Veteran has been provided VCAA notice regarding such issue.  Therefore, such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for diabetes mellitus, type II, as secondary to his service-connected bilateral knee disabilities, and his claim of entitlement to a TDIU.  

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his diabetes mellitus, bilateral knee disabilities, bilateral hearing loss, and anemia, to specifically include records pertaining to treatment for his knees in October 2015 and/or those pertaining to his total knee replacements, if such in fact occurred.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include those from the Sepulveda VA facility dated from July 2012 to the present and any outstanding records from Kaiser Permanente.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his custodian must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed diabetes mellitus, type 2.  All indicated tests and studies should be conducted.  The record and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

(A)  The examiner should first confirm whether the Veteran has a diagnosis of diabetes mellitus, type 2, based on laboratory testing.  

(B)  If so, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus, type 2, had its onset during, or is otherwise etiologically related to, his military service.

(C)  The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus, type 2, manifested within one year of his December 2003 separation from service, i.e., by December 2004, and, if so, describe the manifestations.

(D)  The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus, type 2, is caused OR aggravated by his service-connected bilateral knee disabilities.  In offering such an opinion, the examiner should consider the Veteran's claim that his bilateral knee disabilities have caused him to be less active, in turn causing obesity, and resulting in diabetes mellitus, type 2.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.
 
In offering such opinions, the examiner must address the elevated blood glucose levels taken during active duty (in February and March 2002) and the notation to rule out NIDDM in March 2002 and the September 2012 VA medical record reflecting the examiner's opinion that type 2 diabetes was diagnosed with a fasting glucose greater than 126 mg/dl.  

The examiner must provide a rationale for each opinion offered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the March 2016 anemia examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should offer an opinion as to whether joint pain, sleepiness, and irritability are caused by the Veteran's service-connected microcytic hypochromic anemia.

The examiner must provide a rationale for any opinion offered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the March 2016 VA examination reports regarding the Veteran's bilateral knee, hearing loss, and anemia disabilities.  If the Veteran's service-connected anemia causes disability beyond that contemplated by the rating criteria under Diagnostic Code 7700, the AOJ must consider referring the Veteran's claim to the Secretary for Benefits or the Director of the Compensation Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


